EliteDesigns® Variable Annuity EliteDesigns® II Variable Annuity EliteDesigns® Variable Annuity EliteDesigns® II Variable Annuity Issued by: Issued by: Security Benefit Life Insurance Company One Security Benefit Place Topeka, Kansas 66636-0001 First Security Benefit Life Insurance andAnnuity Company of New York 800 Westchester Avenue, Suite 641 N Rye Brook, New York 10573 Supplement Dated December 31, 2014, To Current Prospectus Effective January1, 2015, the Ivy Funds VIP International Growth underlying fund (the “Fund”) is changing its name to Ivy Funds VIP Global Growth. The corresponding Subaccount will also change its name accordingly. All references to the former name in the current Prospectus(es) are hereby changed to reflect the new name effective January1, 2015. Please Retain This Supplement For Future Reference
